Citation Nr: 0019819	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  98-14 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than April 22, 1994, 
for a grant of a 10 percent rating for a bipolar disorder 
with anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from August 
1972 to August 1975.

In April 1998, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina, increased 
the rating for the veteran's service-connected anxiety 
reaction from 0 to 10 percent and assigned an effective date 
of April 22, 1994.  The veteran initiated an appeal to the 
Board of Veterans' Appeals (Board) for a higher rating and 
for an earlier effective date for the 10 percent rating.

The RO increased the rating for the anxiety disorder from 10 
to 50 percent, and ultimately from 50 to 100 percent-the 
maximum rating possible.  By a February 2000 rating decision, 
which decision awarded the 100 percent rating, the disability 
was characterized as encompassing a bipolar disorder with 
anxiety.  Therefore, although the veteran had earlier 
requested a higher rating for the service-connected 
disability, that claim has been resolved.  See AB v. Brown, 
6 Vet. App. 35 (1993).  

The veteran also appealed a September 1998 denial of a total 
rating based on individual unemployability.  However, because 
such a rating is assignable only where the schedular rating 
is less than total, see 38 C.F.R. § 4.16, the award of the 
100 percent schedular rating in February 2000 makes the total 
rating claim under § 4.16 moot.  


FINDINGS OF FACT

1.  By a January 1976 rating decision, the RO granted service 
connection for an anxiety reaction and assigned a 
noncompensable rating, effective from August 9, 1975, the day 
following his discharge from the military.  The RO also 
granted service connection for residuals of a cerebral 
concussion (including insomnia, headaches, and nervousness) 
and assigned a 10 percent rating for this disability, also 
effective from August 9, 1975.  The veteran did not appeal.

2.  The RO issued decisions in June 1979 and January 1987 by 
which an increased (compensable) rating for anxiety was 
denied; the veteran did not appeal either of those decisions.

3.  In April 1998, the RO increased the rating for the 
veteran's anxiety disorder from 0 to 10 percent based on a 
claim received on December 5, 1997, and evidence obtained 
thereafter pertaining to an admission to a VA hospital on 
April 22, 1994.

4.  Allegations of clear and unmistakable error in 1979, 
1987, and 1992 RO rating decisions amount to nothing more 
than a dispute with how the evidence was weighed.


CONCLUSION OF LAW

An effective date earlier than April 22, 1994, for the award 
of the 10 percent rating for a bipolar disorder with anxiety 
is not warranted.  38 U.S.C.A. §§ 101, 105, 1110, 1155, 5107, 
5110, 7105 (West 1991); 38 C.F.R. §§ 3.105, 3.109, 3.155, 
3.157, 3.158, 3.303, 3.400, 3.655 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO granted service connection for an anxiety reaction in 
January 1976 and initially rated it as 0 percent disabling, 
effective from August 9, 1975, the day following the 
veteran's discharge from the military.  See 38 U.S.C.A. 
§ 5110(b)(1) (West 1991); 38 C.F.R. § 3.400(b)(2) (1999).  
(The effective date of an award of disability compensation 
shall be the day following the date of discharge or release 
from service if application therefor is received within one 
year from such date of discharge or release.)  The RO based 
its decision to assign an initial 0 percent rating on the 
results of VA psychiatric and general medical examinations 
the veteran underwent in October 1975 when there were only 
minimal clinical findings concerning the state of his mental 
health.  

The veteran and his representative allege that his 
psychiatric disorder should have been rated as at least 10 
percent disabling, and probably even higher (70 or even 100 
percent disabling), as early as 1979 because it was then that 
he was hospitalized due to the severity of psychiatric 
symptoms.  The veteran asserts that his symptoms have not 
gotten any better during the years since-meaning that the RO 
committed clear and unmistakable error (CUE) in June 1979 by 
not increasing the rating for the psychiatric disorder to a 
compensable level of at least 10 percent, and in a subsequent 
decision in January 1987 for essentially the same reasons, 
particularly since he had to be hospitalized on several more 
occasions.

The law governing the assignment of an effective date for an 
award of increased compensation is contained in 38 U.S.C.A. 
§ 5110(b)(2) (West 1991), which provides:

The effective date of an award of 
increased compensation shall be the 
earliest date as of which it is 
ascertainable that in increase in 
disability had occurred, if application 
is received within one year from such 
date.

See also 38 C.F.R. § 3.400(o)(2) (1999) (to the same effect); 
Harper v. Brown, 10 Vet. App. 125, 126 (1997); VAOPGCPREC 12-
98 (Sept. 23, 1998).  However, when there have been prior 
determinations as to the proper rating to be assigned-as 
there were in this case when the RO confirmed the 0 percent 
rating for the psychiatric disorder in June 1979 and in 
January 1987, any claim based upon the same factual basis may 
not be considered.  See 38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. § 20.1103 (1999); 38 C.F.R. § 19.153 (1979).  
Consequently, since the RO sent the veteran notice following 
each of those earlier decisions, and because he did not 
timely appeal either of those decisions, they have become 
final and binding determinations, and the evidence that was 
available to the RO when it decided his claim during those 
years may not now be used as a basis for establishing that he 
deserved a 10 percent any earlier.  See Best v. Brown, 
10 Vet. App. 322, 325 (1997) (for a VA decision to become 
final and binding, it is required that the claimant receive 
written notification of the decision); see also 38 U.S.C.A. 
§ 5104(a); 38 C.F.R. §§ 3.103, 19.25 (the written 
notification must explain the reasons for the decision and 
apprise him of his procedural and appellate rights).  Only 
when the claimant does not receive proper notification of the 
decision denying his claim does the usual one-year limit for 
timely appealing the decision not begin to run.  Tablazon v. 
Brown, 8 Vet. App. 359, 361 (1995), citing Hauck v. Brown, 
6 Vet. App. 518 (1994).  

Furthermore, because those earlier RO decisions became final 
and binding, the Board can only look to any claims filed and 
to the facts established by the evidence received after the 
most recent action in January 1987 for determining the proper 
effective date for the assignment of the 10 percent rating.  
See 38 C.F.R. § 3.400(r) (when a claim is denied and not 
appealed, the effective date for an award subsequently made 
is the date of receipt of the reopened claim or date 
entitlement arose, whichever is later).  Moreover, for these 
purposes, the provisions of 38 U.S.C.A. § 5110(b)(2) refer to 
the date an "application" is received by VA.  "'Application' 
is not defined in the statute.  However, in the regulations, 
'claim' and 'application' are considered synonymous and are 
defined broadly to include 'a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit.'"  Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992) (citing 38 C.F.R. § 3.1(p) (1991)).  Also, pursuant to 
38 C.F.R. § 3.155, any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA, either from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
other person acting as the next friend of the claimant who is 
not sui juris, may be considered an informal claim-provided 
that it identifies the benefit sought, and if, after being 
notified by VA of the need to complete an application in the 
manner prescribed by the Secretary for a formal claim, it 
thereafter is received within one year.  See also 38 U.S.C.A. 
§ 5101(a); Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  In 
this particular case, however, no such communication was 
received from the veteran, his representative or anyone else 
after the 1987 RO decision until December 5, 1997, when the 
veteran submitted a statement alleging that a higher rating 
was warranted for his anxiety.

A claim was made in April 1992, wherein the veteran referred 
to anxiety and emotional instability.  However, the RO 
addressed this claim in July 1992 as being related to another 
service-connected disability for which a rating had been 
assigned that also accounted for nervousness.  In other 
words, the veteran was previously service connected and 
separately rated for residuals of a concussion which in part 
were rated on the basis of his nervousness.  While it is 
difficult to explain why this was done separate from the 
anxiety rating, the salient point to be made is that the 
available evidence, namely a hospital report showing the 
veteran's hospital admission in April 1992 reflected only a 
diagnosis of organic personality disorder with depression, 
not anxiety.  Consequently, the RO rightly addressed the 
April 1992 claim as one for a higher rating for the residuals 
of a concussion, not for an anxiety reaction.  Moreover, the 
veteran did not express any disagreement with the failure to 
rate the anxiety reaction.  

Under some circumstances, the date of VA outpatient or 
hospital examination, or date of admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of a claim.  38 C.F.R. § 3.157(b)(1) (1999).  This 
may be done after a formal claim for compensation has been 
allowed, or a formal claim for compensation disallowed 
because the service-connected disability was not compensable 
in degree.  38 C.F.R. § 3.157(b) (1999).  Hence, because the 
veteran's claim for disability compensation had been granted 
with respect to service connection, but disallowed as 
noncompensable (i.e., 0 percent), the date of any qualifying 
report thereafter received evidencing "a reasonable 
probability of entitlement to benefits" may be accepted as 
the date of receipt of a claim to reopen or for increased 
benefits.  38 C.F.R. § 3.157(a), (b)(2)-(3) (1999).  (As 
already noted, the April 1992 hospital report constituted a 
claim under § 3.157(b), but not one for anxiety.)  Here, 
records show that, after the July 1992 rating decision, the 
veteran was admitted to a VA hospital on April 22, 1994, for 
treatment of psychiatric disability.  

Given the prior denials by the RO that became final and 
binding on the veteran, and the fact that the April 1994 
hospital report was recognized by the RO as a claim under 
38 C.F.R. § 3.157, the Board finds that an effective date 
earlier than that assigned by the RO is not warranted.  This 
is so, as already explained, because no other claim for an 
increase was received specifically for anxiety following the 
prior final denials.  As noted above, an award may not be any 
sooner than the date as of which it is ascertainable that an 
increase occurred.  38 U.S.C.A. § 5110.  The 1992 
hospitalization did not relate to anxiety as a disability 
separate from the compensably disabling concussion residuals, 
and no evidence showing any symptoms due to anxiety reaction 
was available any sooner than the April 1994 hospitalization, 
at least none available since the prior final denial.

The only possible remaining theory of entitlement to an 
earlier effective date lies in the notion that the RO 
committed CUE in some or all of its earlier decisions by not 
granting a 10 percent rating for the anxiety reaction.  
See 38 C.F.R. § 3.105(a).  Indeed, this is part of the 
veteran's argument as to why an earlier effective date should 
be assigned.  See, e.g., the May 2000 statement from his 
representative.  

For CUE to exist either the correct facts as they were known 
at the time of the decision in question were not before the 
adjudicator, or the statutory or regulatory provisions extant 
at that time were incorrectly applied.  The error must be 
"undebatable" and the sort which, had it not been made, 
would have "manifestly changed" the outcome of the 
decision, and a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  See Damrel v. Brown, 
6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992)).

The United States Court of Appeals for Veterans Claims 
(Court) consistently has stressed the rigorous nature of the 
concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  CUE is undebatable, 
so that it can be said that reasonable minds could only 
conclude that the decision was fatally flawed at the time it 
was made.  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [CUE] is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A mere 
disagreement with how the RO evaluated the facts or weighed 
the evidence is insufficient to warrant a finding of CUE.  
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

In the veteran's case, all of the arguments in support of the 
claim essentially amount to a disagreement with how the RO 
weighed the evidence or evaluated the facts in its earlier 
decisions.  It is maintained that the clinical findings noted 
while the veteran was hospitalized from April to May 1979, in 
October 1986, and from April to June 1992, definitively show 
that his psychiatric disorder was at least 10 percent 
disabling and, actually, no less than 70-to-100 percent 
disabling.  As evidence of this, it is argued that the 
veteran was experiencing a myriad of symptoms such as 
headaches, anxiety, depression, a lack of direction in his 
life, difficulty sleeping, difficulty getting along with 
others, paranoid and suicidal ideations, loss of appetite, 
and abuse of drugs and alcohol.  It is also pointed out that 
he was having difficulty maintaining a job, and that his 
doctors prescribed various dosages of different types of 
medication.  

While the records of the hospitalizations in question confirm 
that the veteran was experiencing most, if not all, of the 
symptoms that he and his representative allege that he was, 
the arguments in support of the claim of CUE amount to 
nothing more than argument with the weight given to the 
evidence by the RO.  

The veteran's representative also argued in the May 2000 
statement that "notes" following 38 C.F.R. § 4.132, 
Diagnostic Code 9400 in effect at the time, essentially 
required that, if there was any (i.e., even a "mild") 
degree of industrial impairment-insofar as the veteran's 
employability was concerned-then he must have received at 
least a 10 percent rating.  The representative emphasizes 
"note number (2)," in particular, as support for this.  But 
a review of "note number (2)" of this regulation reveals 
that the RO was not required to assign the minimum 
compensable rating of 10 percent-only that a 10 percent 
rating "may be" assigned in such circumstances, meaning 
that it was within the RO's discretion.  Consequently, even 
though he and his representative steadfastly believe that the 
RO should have assigned at least a 10 percent rating because 
of that, this still amounts to nothing more than a difference 
of opinion on the weight of the evidence, which is not 
sufficient to raise a claim of CUE.

It is further worth mentioning that a 10 percent rating was 
in effect for nervousness experienced as a result of a 
concussion.  See the RO's January 1976 rating decision.  
Consequently, recognizing that there was a prohibition 
against compensating the veteran for identical symptoms 
(i.e., "pyramiding"), this action by the RO further 
suggests that the RO's decision in June 1979, as well as the 
one in 1987, was not fatally flawed.  See Esteban v. Brown, 6 
Vet. App. 259 (1994), citing 38 C.F.R. § 4.14.  

In sum, there is no basis for assigning an earlier effective 
date.  Therefore, the date of receipt of the claim on April 
22, 1994, is controlling in this case.  See 38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. §§ 3.157, 3.400(o)(2).


ORDER

An effective date earlier than April 22, 1994, for the award 
of a 10 percent rating for a bipolar disorder with anxiety is 
denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

